Order denying defendant’s motion for change of venue from Orange county to New York county reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. As plaintiffs are non-residents, the proper county in which the action should have been brought was New York county, where the defendant resides, and the defendant was, therefore, entitled to have the place of trial changed to that county. (Pond v. Cadwell [No. 1], 206 App. Div. 623; Culver v. Union National Bank, 212 id. 766.) Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.